Citation Nr: 1607382	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-44 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent prior to May 22, 2009 and 20 percent thereafter for right shoulder degenerative joint disease.

3.  Entitlement to a rating in excess of 20 percent for cervical spine strain.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1979 and from March 1980 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for PTSD and assigned a 50 percent rating, effective November 21, 2007.  The rating decision also increased the ratings for the Veteran's service-connected cervical spine disability to 20 percent, effective, November 21, 2007 and for his service-connected right shoulder disability to 10 percent disabling, effective November 21, 2007.

Thereafter, in an October 2009 rating decision, the RO increased the rating for the Veteran's service-connected right shoulder disability to 20 percent disabling effective May 22, 2009. 

This matter was before the Board in February 2014, at which time it was remanded for additional development.   

The Board notes that in the February 2014 decision, the issues of entitlement to service connection for headaches and a left shoulder disability were reopened and remanded for further development.  However, service connection was subsequently granted for those disabilities in a September 2014 rating decision.  As this is considered a complete grant of the benefits sought on appeal, the issues are no longer before the Board. 

The Board observes that that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in an October 2010 rating decision.  Therefore, consideration of a TDIU is not warranted in this case.

The issue of entitlement to an increased rating for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by deficiencies in most areas, but not by total social and occupational impairment.

2.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by subjective complaints of pain, stiffness and decreased range of motion, with objective evidence revealing forward flexion to 20 degrees and no indication of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 20 for a cervical spine disability and have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The PTSD claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

With regard to the appellant's cervical spine disability, VA's duty to notify was satisfied through notice a letter dated in February 2008, which fully addressed all notice elements.  The Board notes that the Veteran received Vazquez notice in January 2009, after the issuance of the rating decision on appeal.  Nonetheless, the Board finds that there is no prejudice in adjudicating the claim.  In so finding, the Board notes that the claim was readjudicated the November 2009 statement of the case (SOC).  Moreover, the Veteran has not asserted any specific prejudice as a result of the content deficiency.  Hence, the Board finds no prejudice.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Available post-service treatment records and reports and Social Security Administration (SSA) records have also been obtained.  Pursuant to the Board's February 2014 remand directives, the RO made efforts to obtain outstanding VA treatment records for the Veteran's service-connected PTSD and cervical spine disability.  Outstanding records for the Veteran's PTSD were obtained in June 2014.  However, the Veteran did not identify any additional records referable to his service-connected cervical spine disability.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  As requested in the Board's previous remand directives, additional VA examinations were provided in April 2014.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board observes that the April 2014 VA examination for the Veteran's service-connected PTSD was provided prior to outstanding private psychiatric treatment records being obtained.  However, the Board notes that the purpose of the examination was to determine the current level of severity of the Veteran's PTSD.  The examiner considered the Veteran's reports of recent psychiatric treatment and reviewed available private treatment records.  Moreover, the records have been reviewed and considered in the Board's decision herein.  Therefore, the Board finds that the Veteran is not prejudiced by the unavailability of the additional private medical records at the time of the April 2014 VA psychiatric examination and additional remand is not required; substantial compliance is found regarding the prior remand instructions.

Thereafter, the RO issued a supplemental statement of the case in September 2014.  Again, the Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods. Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

I.  PTSD

The Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  

Under the General Rating Formula, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2015).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).




Factual Background

Turning to the evidence of record, a report of an in October 2007 evaluation from the appellant's private physician is of record.  At the time of the evaluation, it was reported that the Veteran had been married for 6 years to his second wife.  The Veteran's had nightmares at least 2 times per week, daily panic attacks, flashbacks, intrusive thoughts, hypervigilance, anger, was easily agitated, felt helpless, had occasional suicidal thoughts, and was unable to tolerate anyone positioned behind him. He rarely socialized with friends or family.  It was further noted that his recent memory was severely impaired so much that he could not remember what he read and got lost when traveling.  The private physician opined that his working memory was 100 percent impaired.  Further, anger, sadness and fear came to him for no apparent reason 50 percent of the time, which indicated that his prefrontal cortex was dysfunctional.  Regarding hallucinations, the Veteran heard his name called 2 to 5 times per week, heard cars drive up at his residence 2 to 5 times per week, heard noises in this house 2 to 5 times per week, and saw shadows moving out of the corners of his eyes daily.  He also noted that he Veteran felt depressed 50 percent of the time and had no energy and little interest in things.  The physician opined that the Veteran was moderately compromised in his ability to sustain social and work relationships.  A GAF score of 40 was assigned.

In private treatment records dated from October 2007 to February 2008, it was noted that the Veteran's PTSD symptoms included nightmares, flashbacks 3 to 4 times per week, panic attacks 1 to 2 times per week, and night sweats.  The Veteran was easily startled, had hallucinations, was suicidal, felt helpless and hopeless, and experienced anger, worry, jumping thoughts, crying spells, and agitation.  GAF scores ranged from 40 to 45.

In lay statements received in February 2008 from the Veteran's friend, wife, and sister, they indicated that the appellant's PTSD symptoms consisted of mood swings, a short attention span, difficulty sleeping, reoccurring dreams, social withdrawal and hyperstartole, loss of interest, and irritability.

In a September 2008 statement from the Veteran, he reported that his PTSD symptoms included frequent intrusive thoughts and nightmares, flashbacks, severe distress at exposure to or triggers which reminded him of past trauma, avoidance, estrangement and detachment from others, restricted affect, severe sleep disturbances, irritability and angry outbursts, concentration problems, hypervigilance, and exaggerated startle response time.  He also reported that his memory had become increasingly worse in the recent years, so much so that he frequently got lost while driving and could not remember what he had just read.  

The Veteran was provided a VA examination in September 2008.  At that time, it was noted that he had a history of difficulty with anxiety, depression, flashbacks, nightmares and panic attacks since the 1970s.  It was also noted that he had difficulty sleeping, increased anger and irritability, decreased energy, and crying spells about twice per week.  With regard to panic attacks, it was noted that they occurred 4 to 5 times per week.  There were no suicide attempts reported.  

At the time of the examination, the Veteran was employed full-time as a physical education teacher, a job he had held for the last 6 years.  The appellant showed mild to moderate impairment in reliability and self-isolation from students and other staff members, which was secondary to his PTSD symptoms.  He also had difficulty with attention and concentration, which sometimes caused reduced efficiency at his job.  

It was noted that the Veteran lived with his wife, daughter, and son and took care of personal activities of daily living such as dressing, bathing, and feeding himself.  He did not have any major recreational activities, but did yard work to try to relax or occasionally watched television.  He isolated himself from his family as much as possible and did not engage in any social activities outside the home, even with close family members.  The Veteran felt very uncomfortable in social situations, such as restaurants and theaters; he avoided church for this reason.  He had been married 3 times.  The appellant reported that he felt his second marriage ended after 2 years because of his PTSD symptoms.  He also reported that his current marriage was very strained because of his PTSD.

On mental status evaluation the Veteran was alert, oriented, and cooperative.  There were no signs of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsession, compulsions, or phobia, although reported, at times, that he heard his name being called or heard sounds that he interpreted as cars possibly pulling up.  He also had moderate to severe chronic levels of anxiety and depression, as well as at least moderate insomnia, anger, increased irritability, decreased energy, crying spells twice weekly, and panic attacks several times per week up to every day.  He denied suicidal or homicidal ideation or intent.  He had difficulty with attention and concentration, although he had no gross cognitive losses which were apparent during the interview.  The Veteran appeared to be above-average in overall native intelligence.  Insight and judgement were adequate and there were no involuntary movements or bizarre mannerisms.  

The examiner noted that the Veteran's PTSD symptoms included flashbacks and nightmares, increased startle response, hypervigilance, interpersonal guardedness, detachment and estrangement from others, feelings of a foreshortened life, emotional numbing, decreased interest in hobbies and social activities, difficulty recalling important parts of the traumatic events, and avoidance of and exaggerated response to trauma-related triggers.

The examiner determined that the Veteran had major impairment in the social arena and mild to moderate impairment in the occupational arena.  He opined that the appellant's occupational adjustment was tenuous, and it was unclear how long he would be able to maintain himself at the current level of functioning because of the severity and persistence of his symptoms.  The examiner determined that it could very well be that in the future, the appellant may not be able to maintain himself in employment because of the breakdown of his coping mechanisms regarding PTSD and depression in regards to his occupational adjustment.  He opined that the Veteran's current level of functioning was dependent upon continued psychotropic medication.  A GAF score of 42 was assigned.  

The report from an additional evaluation by the appellant's private physician dated in February 2009 has also been obtained.  The findings are consistent with the results of the October 2007 evaluation.  Following evaluation of the appellant, the physician opined that the Veteran was mentally competent to manage his financial affairs and make life-changing decisions and did not require a payor to manage his monies.  The physician opined that because of the service-connected PTSD, the Veteran was moderately compromised in his ability to sustain social relationships, but was unable to sustain work relationships.  Therefore, he was permanently and totally disabled and unemployable.  A GAF score of 45 was assigned.  

In a February 2009 statement, the appellant's coworker observed that the Veteran stayed to himself and never socialized or became involved unless directed to do so.  He appeared to get angered and agitated very easily.  He was also very watchful or on guard whenever they communicated.  Additionally, the Veteran's performance was mediocre at best on some days and it looked as if he was uninterested or depressed.  

Social Security Administration records have been obtained, which include a May 2009 psychiatric evaluation.  At the time of the evaluation, it was noted that the Veteran had been experiencing sleep pattern disturbances, irritability, easy anger, impaired concentration, repetitive dreams of traumatic events, and sensitivity to loud noises and rapid movements in his environment.  The doctor opined that the appellant was a reliable historian.  It was noted that the Veteran stopped working in February 2009 because he was experiencing recurrent anxiety attacks, fast heart rate, and shortness of breath.  He was also finding it difficult to control his temper and had irritability.  The Veteran stated that he was aware of the ongoing difficulties in maintaining a relationship with his wife.  He and his wife lived in the same home, however, he lived upstairs and she lived downstairs.  There was no history of psychosis.  The Veteran mentioned that he played on the computer but was unable to identify any specific hobbies or interests.  He did not attend church, clubs, or organizations and did not seek contact with friends or acquaintances.  His family did most of the chores.  He was able to drive short distances, but was brought to the evaluation by his daughter.  He was able to dress and feed himself.

On mental status evaluation, it was noted that the appellant was in contact with reality.  He was oriented to person, place, and time.  He was able to name the president and his predecessor, could remember 5numbers forward and could do simple subtraction.  The doctor opined that there was no abnormality of judgment during the interview and that his IQ was in the 100 range.  There was no history of hallucinations, delusions, or persecutory ideas.  There were no neurological signs and he was not exaggerating his difficulties.  There was a past history of poor impulse control, easy anger, and irritability.  The appellant was aware of occasional crying spells at home and feelings of depression on an almost daily basis.  He did not report any suicidal thoughts or feelings of worthlessness, but found himself getting angry easily, with memory and concentration difficulties.  He was not seeking out to contact with friends and acquaintances and was aware of an ongoing sense of anxiety, especially in the presence of others.  He felt sensitivity to loud noises and rapid movement in his environment.  His affect during the interview was appropriate, without pressured speech.  However, there was an underling since of tension.  The doctor noted that he Veteran shook his hand at the end of the evaluation and determined that the appellant was able to form a working relationship with him and sustain concentration.  The doctor stated that non-psychotic difficulties had to do with ongoing symptoms of sleep pattern disturbance, irritability, panic attacks, shortness of breath, sensitivity to loud noises, recurrent recollections of past traumatic events, and frequent dreams associated with past trauma.  

In summary, the doctor determined that the Veteran was able to understand simple directions.  His ability to perform simple repetitive tasks was adversely influenced by a sense of anxiety, fast heart rate, shortness of breath, and sleep pattern disturbance, easy irritability, and difficulties in concentration.  His ability to form working relationships was adversely influenced by ongoing symptoms of depression, easy irritability, and difficulties in concentration.  His ability to tolerate stress and pressures associated with day-to-day employment was adversely influenced by recurrent anxiety attacks, shortness of breath, feeling of impending doom, recurrent symptoms associated with a diagnosis of PTSD, including sleep pattern disturbances, recurrent dreams, flashbacks, sensitivity to loud noises or quick movements in the environment, easy anger, and irritability, as well as preoccupation with ongoing somatic concerns.  The doctor assigned a GAF score of 70 within the past year and a GAF score of 64 at the time of the evaluation.  

SSA records reveal that benefits were awarded due to a primary diagnosis of anxiety related disorder and a secondary diagnosis of somatoform disorders.  

Private treatment records date from December 2009 to March 2014 demonstrate continued treatment for PTSD symptoms.  

The Veteran was afforded an additional VA examination in April 2014.  The examiner assigned a GAF score of 58-62.  He also determined that at the time of the examination, the Veteran's mental health symptoms would best be characterized as mild to moderate.  Specifically, the symptoms resulted in moderate difficulties in select areas of social and occupational functioning, but the appellant generally functioned well with many day-to-day activities and had some meaningful interpersonal relationships.  For example, he maintained a relationship with several members of his family, had a few friends and social relationships, described some interests in activities (including upcoming travel to Cancun) and had a good relationship with his children.  The examiner opined that his ability to work was not wholly impaired at the time his treating provider told him to stop working in 2009, although he was having difficulty working in the school environment.  Regardless, the examiner was of the opinion that that the Veteran's psychiatric symptoms would impact his work efficiency and occasionally fluctuate (due to situational stressors and/or natural progression of symptoms) to a point his ability to work would be unreliable.  The symptoms most likely to impair his work product included his irritability, difficulty getting along with other people, and difficulty concentrating/remembering.  The examiner opined that the Veteran's occupational and social impairment was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran reported having a slightly better relationship with his family compared to in 2008 due to having a mild increase in the amount of contact with his siblings.  He stated that his youngest son was his best friend and described occasional contact with other people including two neighbors who intermittently invited him over for a cookout or similar activity.  He added that he had not made many friends since moving a few years ago, but stated that some friends invited him and his son to Cancun for a 7 day trip, which he was planning to attend in June.  Regarding other activities, the Veteran reported that he had father-son cookouts, they go on trips, and he goes out to eat with his youngest son once per week and they go to the movies once each month.  The Veteran reported that he enjoyed watching television although he had lost interest in most of the sports he used to watch.  He also enjoyed working on his car and completing a range of house and yard projects.  It was noted that the Veteran and his third wife divorced in September 2010.  His youngest son lived with him and he described having a good relationship with him and his other two children.  He stated that the saw his oldest son every 2 months and spoke to him 3 to 4 time per month.  He saw his daughter a couple of times per month and spoke with her once each week.    

The Veteran denied any formal employment since February 2009; however, he volunteered at his son's school annually for the state-mandated testing as a proctor almost every year since 2009.

The examiner noted that since the last VA examination, the Veteran had been treated by a private physician.  He discussed the findings of the February 2009 evaluation and determined that the assertions made by the private physician were wholly unsupported in the comminutions from the private physician and suggested a level of functioning below the GAF assigned.  In addition, the private physician offered his professional opinion that the Veteran was mentally competent to manage his financial affairs, make life changing decision, and did not require a payor to manage his monies.  The examiner stated that he was unclear how someone with 100 percent impairment in working memory would be remotely capable of managing his own financial affairs or work (in any way) as a teacher.  The examiner noted that the Veteran reported that he continued to be treated by the private physician and was last seen in March 2014, at which time it was determined that the appellant's condition and mildly improved, thus leading him to discontinue one of the prescribed medications.  

Reported symptoms by the Veteran included difficulty sleeping, nightmares, perceptual disturbances, being hyper-attentive, hypervigilance, difficulty with concentration and memory, obsessive, avoidance, feelings of detachment, having a persistent and exaggerated negative belief about the world and things, and having lability in his mood.  He denied a persistent level of anger and/or irritability, however he did report being especially irritable during his divorce.  He later stated that he was irritable "maybe 1 to 2 times per week.  The Veteran reported intrusive thoughts, but did not endorse experiencing significant prolonged psychological distress or marked physiological reactions on exposure to internal or external cues of his stressors.  The examiner reported that the Veteran's symptoms included depressed mood and mild memory loss, such as forgetting names, directions, or recent events.  

Since the previous examination, the Veteran's daily activities include watching television, reading, showering and dressing and then looking at the calendar to see what was scheduled for the day.  He ran errands, to include grocery shopping, went to appointments, completed many of the household chores and prepared dinner for him and his son.  It was noted that the Veteran and his son ate dinner together every night.  The Veteran did not openly describe a significant impairment in his day-to-day activities due psychiatric symptoms.

On behavioral observation, the examiner noted that he Veteran was open and cooperative during the interview and testing.  He was deemed to by the examiner to be a reliable informant.  He presented with good hygiene and grooming and was dreed casually.  He walked unassisted and had gross motor functioning within normal limits.  His speech was within normal limits in articulation, rate, tone, volume, and production.  The Veteran was alert, attentive, and oriented to person, place, time, and situation.  His memory abilities appeared intact although no formal memory testing was conducted.  He presented with abstract reasoning and had thought processes that were logical and organized.  There was no evidence of delusional thought content or perceptual disturbances (e.g. auditory or visual hallucinations).  He was interpersonally appropriate and engaged.  He reported having passing suicidal thoughts intermittently, but added he had no plan or intention to commit suicide.


Analysis

After a review of the pertinent evidence, the Board finds that a 70 percent evaluation is warranted throughout the rating period on appeal.  As indicated above, the Veteran is very withdrawn socially as a result of his PTSD, even isolating himself from family; his social anxiety has also kept him from attending church.  The record also indicates very frequent panic attacks and memory impairment.  Finally, while the record is not entirely clear on this point, it appears that the Veteran's PTSD symptoms such as panic/anxiety attacks were at least a part of the reason his private doctor ordered him to stop working in 2009. Additionally, the Veteran has had GAF scores as low as 40, indicative of major impairment in several areas.

While a 70 percent evaluation is deemed warranted, entitlement to the next-higher 100 percent rating is not, on the facts presented in this case.  Indeed, the Veteran reported that he had a good relationship with his children and volunteered at his son's school annually for the state-mandated testing nearly every year since 2009.  
Further, the evidence fails to show that the Veteran suffers from obsessive rituals or near continuous panic attacks or depression.  There is also no evidence of an inability to attend to basic personal appearance and hygiene, speech impairment, or impaired thought and judgment.  While the Veteran reported suicidal thoughts, at the time of the April 2014 VA examination, he denied any intent or plan to commit suicide; in any event, this symptom, while serious, does not appear to have resulted in total impairment.  Private treatment records also note hallucinations.  However, at the time of the VA examinations, hallucinations were not reported by the appellant or found on examination.  Moreover, such symptoms have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally.  Therefore, these symptoms do not indicate a disability picture commensurate with the next-higher 100 percent rating. 

The Board has also considered the GAF scores assigned during the appeal period. Although the Veteran had GAF scores as low as 40, indicative of major impairment in several areas, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.

For the foregoing reasons, the Board determines that throughout the rating period on appeal a 70 percent evaluation is warranted; the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

II.  Cervical Spine Disability

The Veteran's cervical spine disability has been assigned a 20 percent rating under Diagnostic Code 5237 for lumbosacral or cervical strain.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  

The highest rating, 100 percent rating, is assigned for unfavorable ankylosis of entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Further, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).




Factual Background

The Veteran was afforded a VA examination in September 2008.  At that time, he reported daily pain that increased with turning his head to the left.  There was no edema, instability, weakness, stuffiness, fatigability, or decrease in endurance.  The appellant also denied flare-ups.

Range of motion testing revealed forward flexion to 20 degrees with no evidence of pain; extension to 20 degrees with no evidence of pain; left lateral flexion to 10 degrees with evidence of pain at 10 degrees; right lateral flexion to 30 degrees with no evidence of pain; left rotation to 20 degrees with no evidence of pain; and right rotation to 40 degrees with no evidence of pain.  There was no change in range of motion following repetitive-use testing.  There were also no neurological abnormalities found on examination.  

SSA range of motion testing conduced in May 2009 revealed forward flexion to 20 degrees; extension to 10 degrees; left and right lateral rotation to 10 degrees; and left and right rotation to 10 degrees.

The Veteran was afforded an additional VA examination in April 2014.  At the time of the examination, reported symptoms included stiffness and decreased motion of the cervical spine.  Range of motion testing revealed forward flexion to 35 degrees; extension to 40 degrees; right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; right lateral rotation to 80 degrees or greater; and left lateral rotation to 50 degrees.  There was no objective evidence of painful motion on range of motion testing and no change in range of motion findings following repetitive-use testing.  Additionally, there was no localized tenderness or pain, guarding, or ankylosis of the spine.  Muscle strength testing and reflex examination were normal.  There were muscle spasms; however they did not result in abnormal gain or abnormal spine contour.  There was no radiculopathy, intervertebral disc syndrome or other neurologic abnormality found on examination.  



Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is not warranted for any portion of the rating period on appeal.  In this regard, the Veteran's cervical spine disability has been manifested by reduced range of motion.  However, forward flexion of the cervical spine has not been limited to 15 degrees or less and there is no indication of favorable ankylosis of the entire cervical spine to warrant the next-higher 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain, stiffness and decreased range of motion.  However, despite his subjective complaints, the objective evidence of record does not show any additional functional limitation due to pain that are tantamount to the degrees of limitation required to achieve the higher 30 percent evaluation.  As such, a higher evaluation based on limitation of motion is not available here.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the Veteran has not been diagnosed with intervertebral disc disease and, in any event, the evidence does not reflect any incapacitating episodes related to his cervical spine disability.  Therefore, a higher evaluation under Diagnostic Code 5243 is not available.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, there were no neurologic abnormalities noted at the time of the VA examinations.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's cervical spine disability warranted a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's cervical spine disability and PTSD are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is granted.

Entitlement to a rating in excess of 20 percent for cervical spine strain is denied.



REMAND

Pursuant to the Board's February 2014 remand directives, outstanding private treatment records were to be obtained.  The RO was to notify the Veteran if any records were not available.

In April 2014 and May 2014, the RO requested private treatment records from Dr. Solic for the Veteran's right shoulder disability.  A response from the private physician was not received; a supplemental statement of the case in September 2014 informed the Veteran of the first, but not the second unsuccessful attempt to obtain those records.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private medical treatment for the Veteran's a right shoulder disability.  Specifically, records from Dr. Stoic should be obtained. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


